.J.
- 1 -/“.
     I



                  OFFICE     OF ‘THE ATTORNEY        GENERAL   OF TEXAS
                                            AUSTIN


                                                               January    10,   1939


  IIon. E.. S. Foreman
  county Auditor,   Jefferson         County
  Seaumont , Texas

  Deer sir:




  related     they   zi.11   be discussed    together.

               The procedure     fo$ the establishment    of a Yre sh “later
   :-Upply District   his contained    in Chapter 4, Title    128, Articles
   7331 to 7399 inclusive,       Vernon’s  Revised Civil   Statutes  of Texas,
   1925.   The articles    which pert,cin   to the questi.ons   under considera-
   tion are Articles     7833 and 7899, which I quote as follw~s:

           Art.  7883.    Deposit
                 “The petition     shall be accompanied    by ,a deposit   of one
           hundred dollars,     which shall  be paid to the county clerk who
           shall pay same out upon vouchers       apprtovcd by the county judge,
           for all’ expenses    incident  to the ‘hearing    and the election
           for the crc:ltion~ of the district,     returning    any excess    to
          rr.   E. S. Foreman,                 January                 10,            1339,                 Ta245 S.W. 1012.             This type of cor-
          poration    is incl:lded   in the above-quoted         constitutional       provision
          r:hcrein it says, “. . . . . . . , . .any indiv~idual,     associati,on     or cor-
          i’oration  whatsoever ,” and therefore          a loon or donation         to same
          Wuld be prohibited        by the Constitution         of Texts.




-----~-          -?‘..-r.-   .-_-.~~_._i   .__,_-
                                                         ..-......“~   I_..   .~...   .,.-..   ..--.   -.     -   .__~.   .   I.   .._.___-_
                                                                                                                                               -I--   -__.~-.-   .-_   ~_~..
     II
                  B’r. 3.      S. Foreman,          January         10,         1939,          Page 3
      i


                              Since a county has                      no authority   to lend money for,
                   or to donate money for,     the                   orgniznti?n   of a Fresh Xater
                   District,  it follows   that it                    has no authority    to Set aside money
     i
     ,             in Its budget,   or otherwise,                     for such purpose.

                                                                                                       Yours       very,truly

                                                                                               ATTOR"PY GEXERAL CF TEXAS
                                                                                                   ,A            -7                                     n



                                                                                                                                     Assistant

                    JLN:GO

                    AFTROVED:




‘-        a-%
                -.--iy-~,~T.     -_-   .-_.,-   T     ,,-..,_f,r_         “.,   .I_,~   ,.-_    _.c__~.I__     I -...,__.   ,... -._x_   ,.   ~.. ..-